Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 17, 18, 24, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. App. 20190311464 hereinafter referred to as “Chu”) in view of Watanabe et al. (U.S. App. 20020176622 hereinafter referred to as “Wat”).
In regard to claim 11, Chu teaches an image processing method (see Abstract), comprising: acquiring image data (see Para. 48 image data), the image data comprising display data of all of pixels of an image (see Para. 48 pixel image data); and performing, on the display data of each of the pixels, operations of: determining Euclidean distances (see at least Para. 69 Euclidean distances).
Chu is not relied upon to teach from the display data of the pixel to display data of a first pure color, display data of a second pure color, and display data of a third pure color in a set color space; and replacing the display data of the pixel with one of the display data of the first pure color, the display data of the second pure color, and the display data of the third pure color according to the determined Euclidean distances and a preset rule.
Chu does teach the concept of Euclidean distances as a measurement of differences in a color space (see Para. 69).
However, Wat teaches from the display data of the pixel to display data of a first pure color, display data of a second pure color, and display data of a third pure color in a set color space (see at least Fig. 6 S3 and Para. 90 comparing pixel color data to each color); and replacing the display data of the pixel with one of the display data of the first pure color (see at least Fig. 6, S10 and Para. 83 embedding representative color to generate a new output image), the display data of the second pure color, and the display data of the third pure color according to the determined differences and a preset rule (see Fig. 6, S10 calculation made for each color and S11 selection made for maximum variance and S6 to determine average).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Chu with the image processing of Wat for high precision color data approximation (see Para. 9). 
Regarding claim 17, Chu and Wat teaches all the limitations of claim 11. Chu further teaches wherein the set color space is an RGB color space or an HSV color space (see Para. 47-49 output of RGB modifications in a given color space).
Regarding claim 18, Chu and Wat teaches all the limitations of claim 11. Chu further teaches comprising a memory storing instructions and a processor running the instructions to perform the image processing method of claim 11 (see at least Para. 4, memory and controller).
Regarding claim 24, Chu and Wat teaches all the limitations of claim 17. Chu further teaches an image processing device comprising a memory storing instructions and a processor running the instructions to perform the image processing method of claim 17  (see at least Para. 4, memory and controller).
Regarding claim 25, Chu and Wat teaches all the limitations of claim 18. Chu further teaches a display device, comprising the image processing device of claim 18 (see Para. 2 and Fig. 1 and 5 pixel array of display with image processing).

	Claim(s) 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. App. 20190311464 hereinafter referred to as “Chu”) in view of Watanabe et al. (U.S. App. 20020176622 hereinafter referred to as “Wat”) in further view of Fukao et al. (U.S. Pat. 7,116,338).
Regarding claim 16, Chu and Wat teaches all the limitations of claim 11. Chu and Wat are not relied upon to teach wherein the first pure color, the second pure color, and the third pure color are pure black, pure white, and pure red, respectively.
However, Fukao teaches wherein the first pure color, the second pure color, and the third pure color are pure black, pure white, and pure red, respectively (see Col. 6, Ln 1-8 where grid points include black, white, and red).
It would have been obvious to a person of ordinary skill in the art to modify the display of Chu and Wat to include the colors of Fukao for color correction (See Col. 5, Ln 60-67).
Regarding claim 23, Chu and Wat teaches all the limitations of claim 11. Chu further teaches an image processing device comprising a memory storing instructions and a processor running the instructions to perform the image processing method of claim 16 (see at least Para. 4, memory and controller).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. App. 20190311464 hereinafter referred to as “Chu”) in view of Watanabe et al. (U.S. App. 20020176622 hereinafter referred to as “Wat”) in further view of Ramasubramonian et al. (US App. 20180070107 hereinafter “Ram”).
Regarding claim 30, Chu and Wat teaches all the limitations of claim 25. Chu and Wat are not relied upon to teach wherein the display device comprises an electronic ink display device.
However, Ram teaches wherein the display device comprises an electronic ink display device (see Para. 96 and 192). 
It would have been obvious to a person of ordinary skill in the art to modify the display of Chu and Wat to be an electrophoretic display of Ram to output visible information to a user. Examiner further notes, Chu and Wat disclose the base product/process of image processing for a display while Ram discloses the known technique of images for an e-ink display so as to yield predictable results in the display of Chu as modified by Wat. 
Allowable Subject Matter
Claims 12-15 and 19-22 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625